Title: To Benjamin Franklin from Alexander Coffin, 28 June 1779
From: Coffin, Alexander
To: Franklin, Benjamin


Sir
Amsterdam 28th June 1779
I Refer your Excellency to Mr Sayers Letter Which he Says will apologize for my Addressing you: Tho I am Conscious that a disposition to Render To Our Country, is always Sufficient ground for it. I have myself been made a Prisoner & it may Soon Be my Lot Again Consequntly I feel most Sensibly The Superiority of the English at Sea. It is Therfore With Great Plesure I have Examined A modle of A Ship Contrived By Mr Sayer, Which must hearafter if Adopted give us infinite Advantage in Our Commerce.
But the Subject of this Letter is Chiefly to assure your Excellency That Mr Sayer Can Construct a Ship On A New princeble, Which Cannot, under any Circumstance Be Taken, Nor Can Any Ship in the Kings Navy escape Capture or resist her force many minutes, the plan is the most Simple & the Effects are the most Evedent of any Thing in Nature, I am Astonished that No man has heretofore Thought of it for I Will Venture to pronounce the Fleet of England good for Nothing, the moment America has Ten of those Ships: They are built for half the money & in half the time Necessary in the Old Construction. Do not Suppose me Carried away With Warmth of Imagination. I Know I am right a Child Would See the Effects.
Mr Sayer is going from here for America he may be made prisoner— I hope for the Good of my Country you will in that Case instantly Effect his Exchange. I Trust too your Excellency Will also think me of Some Consequence, being made acquainted With the principles Suggested Especially In Case of Mr Sayers death. He means to go Over With me.
I Congratulate your Excellency present good Appearances for Our Country & for the World at Large. & am most you Obedient Humble Sert.
Alexr. Coffin
 
Addressed: A Son Excellence / Benj: Franklin Minr / Plenipotentiere / de le Etat Eunis de / Amerique / a Paris
Notation: Coffyn Alex: 28. Juin 1779
